Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 08/03/2021.
Reasons for Allowance
3.	Claims 1 and 4-19 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a method for driving a display device, wherein the total charging amount of each sub-pixel in the display panel is reduced, thereby reducing the power consumption required for the apparatus to drive the display panel to display the image. Independent claims 1, 16 and 18 identifies the distinct limitations “the plurality of data lines comprise a plurality of data line groups arranged in sequence, each data line group comprising at least two data lines; and in each candidate connection mode, any two connected data lines belong to the same data line group; and prior to determining the target connection mode that minimizes the grayscale variation degree of the jth row of sub-pixels, the method further comprises: determining a sum of total variation amounts corresponding to the plurality of data line groups in each candidate connection mode as the grayscale variation degree of the jth row of sub-pixels in each candidate connection mode, and wherein the total variation amount corresponding to each data line group is an absolute value of a sum of grayscale variation amounts of the respective sub-pixels connected to the data line group; and the grayscale variation amount of each sub-pixel is intended to characterize a variation amount of the reference grayscale of the sub-pixel relative to the grayscale to be displayed”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693